Defendant in error commenced this action in the district court of Le Flore county on the 9th day of November, 1933, and obtained a judgment on the 22d day of May, 1934. After a levy of execution and sale of real property to satisfy the judgment, the trial court entered an order approving the sale on April 4, 1938. On the 22d day of April, 1938, the court overruled a motion for new trial and granted 90 days to make and serve a case-made. After the 90 days had expired, the plaintiffs in error applied to the trial court for a further extension of time to make and serve the case-made, under the provisions of section 538, O. S. 1931, 12 Okla. St. Ann. sec. 962, and the trial court denied the application. The plaintiffs in error have applied for an extension of time under the provisions of section 539, O. S. 1931, 12 Okla. St. Ann. sec. 963. This court is without jurisdiction to enter an order permitting the case-made to be served.
Assuming, without deciding, that an appeal could be taken from the order overruling the motion for new trial entered on April 22, 1938, the time within which to appeal expired on October 22, 1938. The plaintiffs in error not having obtained any order under the provisions of section 539, supra, this court is now without jurisdiction to enter an order permitting the making and serving of a case-made after the time for appeal has expired.
The application is denied.
BAYLESS, C. J., and CORN, GIBSON, HURST, and DAVISON, JJ., concur. *Page 353 
 OKLAHOMA REPORTS                        VOLUME CLXXXIV-B CASES DETERMINED
IN THE  SUPREME COURT
OF THE  State of Oklahoma                      February-April, 1938                  HOWARD PARKER, State Reporter                  HARLOW PUBLISHING CORPORATION OKLAHOMA CITY, OKLAHOMA *Page 354 
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 355